Citation Nr: 1739793	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to extension of educational assistance benefits pursuant Chapter 30, Title 38, United States Code (Chapter 30).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.W.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from July 1996 to June 1997 and from May 2001 to March 2005.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Buffalo, New York, Regional Office (RO). 

In June 2012, the Veteran testified in Washington, DC, before a Veterans Law Judge (VLJ) who is no longer with the Board.  In June 2017, the Veteran's representative informed the Board that the Veteran does not wish to have a new hearing with the VLJ who is now deciding the appeal.  See 38 C.F.R. § 20.707.

The issue on appeal was previously before the Board in April 2013 when the claim was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Court issued a memorandum decision that vacated the Board's April 2013 decision with regard to the Veteran's entitlement to Chapter 30 benefits and remanded it back to the Board. 

The Board issued a decision in April 2015 again denying the appeal.  In October 2016, the Board vacated the April 2016 decision on the basis that there was additional evidence constructively of record at the time of the April 2016 decision, but not actually of record before the Board to review.  The Board remanded the matter for further adjudication by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1.  The delimiting date for the use of educational assistance benefits pursuant to Chapter 30, Title 38, United States Code, Montgomery GI Bill (MGIB) ended on April 1, 2015.

2.  The Veteran's eligibility for all enrollment periods prior to April 1, 2015, was established in February 2017 upon application in June 2014.  

3.  Additional payments cannot be made under Chapter 30 for those same enrollment periods because he was already paid under Chapter 33 and duplication of benefits under Chapter 30 and Chapter 33 for the same enrollment periods is prohibited.   


CONCLUSION OF LAW

The criteria for an extension of educational assistance benefits pursuant to Chapter 30, Title 38, United States Code, MGIB are not met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.1033 , 21.7051 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is asking that his educational benefits be extended due to his litigation with VA over payment of benefits under the Post-9/11 GI Bill.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In doing so, the Board below will reinstate its prior determinations to the extent feasible by replicating the same language in the prior decisions, including the April 2016 decision vacated in October 2016.  The reason for the vacatur and remand was because the Veteran had filed a new claim for VA education benefits in June 2014, which was not in the claims file at the time of the Board's decision, and the RO had not acted on it.  Upon remand, the RO issued a decision in February 2017 deciding the June 2014 claim.  At this point, reinstating the prior reasons and bases is nonprejudicial to the Veteran because the Board has again reviewed the evidence in this case with particular focus on the actions taken, and arguments raised, since the October 2016 remand.  See Castellano v. Shinseki, 25 Vet. App. 146 (2011); see also Mathews v. McDonald, 28 Vet. App. 309, 316 (2016).

A.  Applicable Law

The law provides that an extended period of eligibility for MGIB benefits may be granted when it is determined that a veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct.  38 USCA § 3031 (d), 38 C.F.R. § 21.7051 (a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible. 
 
Extension requests are subject to timeliness restrictions.  38 C.F.R. §§ 21.1033 (c), 21.705l (a).  An extension may also be granted when a claimant establishes good cause for an untimely request.  38 C.F.R. § 21.1033 (e).  VA must receive a claim for an extended period of eligibility by the later of the following dates: One year from the date on which a veteran's original period of eligibility ended, or one year from the date on which the eligible claimant's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033 (c), 21.7051(a).

B.  Discussion

The material facts of this case are not in dispute.  

The evidence of record establishes that the Veteran received his commission in the United States Navy after graduating from the United States Naval Academy in May 2001, and he was obligated to a period of service from May 2001 to May 2006.  See 10 U.S.C.A. § 6956 (West 2014).  The Veteran was discharged from the United States Navy in March 2005 under separation code "LFF" (directed by service authority).

In November 2005, the Veteran submitted VA Form 22-1990, "Application for VA Education Benefits," seeking benefits under Chapter 30, MGIB.  A certificate of eligibility, also dated in November 2005, shows that the Veteran was entitled to receive such benefits and that they must be used before April 1, 2015, the date eligibility ended.

In May 2009, the Veteran was advised that he was eligible for educational assistance benefits under the Post-9/11 GI Bill effective August 1, 2009.  The Veteran used these educational assistance benefits to pursue and complete graduate studies at Georgetown University and Oxford University.

While still attending Oxford, the Veteran was informed in June 2011 that he was erroneously granted eligibility for educational assistance benefits under the Post 9/11 GI Bill.  The Veteran was informed that his period of active duty from May 2001 to March 2005 rendered him ineligible to receive Post 9/11 GI Bill educational benefits because this period of active duty resulted from an obligated period of active service given his status as a service academy graduate.  See l0 U.S.C.A. §6956 .

At his hearing before the Board in June 2012, the Veteran testified that he had completed his schooling at Oxford.

In April 2013, the Board found that the Veteran was not eligible to receive Post 9/11 GI Bill educational benefits and denied that claim.  The Board also denied an extension of educational assistance benefits pursuant to MGIB.  The Veteran appealed the Board's decision to the Court.  In May 2014, the Court issued a Memorandum Decision which vacated the Board's April 2013 decision with regard to the Veteran's entitlement to an extension to Chapter 30 benefits and remanded it back to the Board.  The Court affirmed the denial of eligibility for Post 9/11 GI Bill educational benefits.

In June 2011, VA informed the Veteran that he had used eight months and 24 days of benefits under the MGIB.  In an August 2012 supplemental statement of the case, the Veteran was informed that he had used eight months and 24 days of benefits under the MGIB and that he had 20 months and 17 days of entitlement remaining under the MGIB.  He was informed that he had until April 1, 2015, to use those benefits.

Most recently, in February 2017, the RO issued a decision restoring 18 months and 19 days to his remaining Chapter 30 entitlement.  His Chapter 30 benefit calculation for both periods of enrollment was $29,107.00.  He was also left with six months and ten days of Chapter 30 entitlement remaining.  His deliminating date was not changed, but a February 2017 email from the RO shows that this restoration was credited to the Veteran's Chapter 30 record.  

Based on these undisputed facts, the Veteran has requested that his educational entitlement under the MGIB be extended by the number of days elapsed from June 2011 to the date the current appeal concludes.  He asserts that he had no clarity on the status of his educational benefits for a year and a half.  The Veteran argues this was lost time and he wants it back to use his benefits.

The Board finds that the appeal must again be denied as an extension of educational assistance benefits pursuant to Chapter 30, Title 38, United States Code is not warranted. 

Initially, the Board finds that the Veteran did not make an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, such that he was still entitled to MGIB benefits.  The Board previously found that the Veteran was not eligible to receive Post 9/11 GI Bill educational benefits and such finding was affirmed by the Court in May 2014.  Consequently, as the Veteran was not eligible to received Post 9/11 GI Bill educational benefits, the Board concludes that he could not make an irrevocable election and relinquish his MGIB benefits.

Although the Veteran remained eligible for MGIB benefits, an extension beyond the delimiting date of April 1, 2015, is not warranted.  As discussed above, the Veteran was informed in August 2012 that he had until April l, 2015, a period of almost three years, to use his remaining 20 months and 17 days of MGIB benefits.  Because there has not been indication that the Veteran was unable to initiate or complete an educational program within this period because of physical or mental disability, an extension based on such is not warranted.

The Board has also considered the doctrine of equitable tolling, as instructed by the Court's May 2014 memorandum decision.  The doctrine of equitable tolling does not apply to jurisdictional requirements.  See Bowles v. Russell, 551 U.S. 205, 214 (2007); see also Henderson v. Shinseki, 131 S.Ct. 1197   (2011).  Equitable tolling in the paternalistic veterans' benefits context does not require misconduct and instead requires merely that the appellant was misled by VA's actions into allowing the filing deadline to pass.  Bailey v. West, 160 F.3d. 1360   1364 65 (Fed. Cir. 1998).  Equitable tolling may be applied against the Government in certain cases, such as where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Noah v. McDonald, 28 Vet. App. 120, 127 (2016).  Tolling is generally applied to toll a statute of limitations in order to bring a claim that would otherwise be time barred.  Id.  

Here, the Board finds that an extension of educational assistance benefits pursuant to Chapter 30 based on equitable tolling is not warranted.  The evidence does not show that the Veteran was misled to his detriment by VA's actions into allowing a filing deadline to pass.  He acknowledged in a September 2016 statement that he was not misled into allowing a filing deadline to pass.  The RO's actions led the Veteran to believe that he was entitled to receive Post 9/11 GI Bill educational benefits and his appeal regarding such issue was not resolved until the Court's affirmation of the Board's denial in May 2014.  However, even after the conclusion of the appeal, there is no indication that the Veteran made any effort to use his remaining 20 months and 17 days of MGIB benefits prior to the delimiting date of April 1, 2015. 

The Veteran was notified in August 2012 that he had until April 1, 2015, to use his 20 months and 17 days of benefits.  The evidence does not show that the Veteran was denied use of his remaining MGIB benefits after being notified by the RO in 2012 that he still had benefits remaining.  Even though this appeal as to extending the date past April 2015 is still pending after the delimiting date, the fact remains that the evidence does not indicate that the Veteran has been denied any attempt to use his MGIB benefits prior to April 1, 2015.  Indeed, the Veteran himself testified that he had completed his schooling.

In a September 2016 statement, the Veteran identified several other instances where he feels that VA misled him.  However, those instances do not pertain to the filing of a claim.  Thus, equitable tolling does not apply to those events.  

Even if a filing deadline had passed, the Veteran filed a claim for Chapter 30 benefits in June 2014.  This claim was accepted and adjudicated.  Thus, any question as to tolling is essentially moot.  

The Veteran's June 2014 claim corresponds with the Court's order to the Board to "make all other necessary factual findings concerning the appellant's entitlement to [Chapter 30] benefits."  This was accomplished in February 2017 when the RO issued a decision, which restored 18 months and 19 days to his remaining Chapter 30 entitlement.  This decision resulted in a Chapter 30 benefit calculation for both periods of enrollment in the amount of $29,107.00.  Accordingly, his eligibility under Chapter 30 was approved for all prior periods of enrollment at Oxford University (which resolves this question remanded by the Court).    

He was informed in the February 2017 letter that no additional payments could be made because he had already been paid Chapter 33 education assistance for the same periods of enrollment.  Since that time, the Veteran and his representative have shifted their contentions to focus on why a duplication of payments should be made in his case.  

Specifically, in a June 2017 appellate brief, the Veteran's representative argued that such a duplication of benefits would be prohibited under two or more programs but only if the Veteran was "eligible" under both programs, and the Veteran here was never eligible for benefits under Chapter 33.  In an April 2017 statement, the Veteran likewise argued that § 3033 does not bar duplication of educational assistance benefits to individuals "erroneously thought to be eligible" for educational assistance under Chapter 33.  According to the Veteran, it bars duplication of educational assistance to individuals "who are actually eligible" for educational assistance under Chapter 33. 

The Veteran first cited 38 C.F.R. § 21.7143(a), which addresses nonduplication of educational assistance.  It states that "[p]ayments of educational assistance shall not be duplicated" and provides as follows:

Except for receipt of a Montgomery GI Bill-Selected Reserve kicker provided under 10 U.S.C. 16131(i), a veteran is barred from concurrently receiving educational assistance under 38 U.S.C. chapter 30 and- . . . 38 U.S.C. chapter 33 (Post-9/11 GI Bill)[.]

38 C.F.R. § 21.7143(a)(1)(iii).  

The Board notes that this prohibition is not conditioned on current "eligibility."  Based on a plain reading, it precludes any veteran from "concurrently receiving" duplicate "educational assistance" payments regardless of current eligibility.  

In rebuttal, the Veteran cites § 21.9505, which defines "educational assistance" under Chapter 33 as "the monetary benefit payable under 38 U.S.C. Chapter 33 to, or on behalf of, individuals who meet the eligibility requirements for pursuit of an approved program of education under 38 U.S.C. chapter 33."  (Emphasis added.)  Here, the Veteran was initially found to "meet the eligibility requirements" for educational assistance under Chapter 33.  Payment of benefits was made under Chapter 33 on the basis of this finding.  This finding was later determined to be a result of administrative error.  Regardless, the fact remains that he was initially found eligible for, and paid, educational assistance under Chapter 33.  The determinative factor here is not his eligibility (or lack thereof) under Chapter 33.  Rather, the determinative factor is the fact of his having been paid educational assistance under Chapter 33.  

The regulation precludes persons found eligible from receiving duplicate payments.  Essentially, the Veteran presents an argument which would allow him to receive duplication of payments based on the technical basis that he was never actually eligible for payments under Chapter 30.  Allowing duplication of payments under these circumstances, however, would disregard the fact that he was, in fact, initially found eligible and paid under Chapter 30.  And, most importantly, his argument would disregard the intent of the regulation, which is to preclude duplication of payments.  Thus, the Board finds that duplication of payments is barred.  

In view of the foregoing, the Board concludes that an extension of the Veteran's educational assistance benefits pursuant to Chapter 30, Title 38, United States Code, MGIB is not warranted.  The appeal is denied.  


ORDER

Entitlement to additional Chapter 30, Montgomery GI Bill, education benefits is denied. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


